Justice LONG,
dissenting.
N.J.S.A. 2C:l-4 classifies the offenses prohibited by our criminal code. In relevant part, that statute states:
a. An offense defined by this code or by any other statute of this State, for which a sentence of imprisonment in excess of 6 months is authorized, constitutes a crime within the meaning of the Constitution of this State. Crimes are designated in this code as being of the first, second, third or fourth degree.
b. An offense is a disorderly persons offense if it is so designated in this code or in a statute other than this code. An offense is a petty disorderly persons offense if it is so designated in this code or in a statute other than this code. Disorderly persons offenses and petty disorderly persons offenses are petty offenses and are wot crimes within the meaning of the Constitution of this State. There shall be no right to indictment by a grand jury nor any right to trial by jury on such offenses. Conviction of such offenses shall not give rise to any disability or legal disadvantage based on conviction of a dime.
[N.J.S.A. 2C:l-4(a), (b) (emphasis added).]
N.J.R.E. 609, in turn, provides: “For the purpose of affecting the credibility of any witness, the witness’ conviction of a crime shall be admitted unless excluded by the judge as remote or for other causes.” (Emphasis added).
The Legislature was aware of the definition of “crime” when it used that term in the rules of evidence. Taken at face value, the rule means what it says: that a conviction for a crime, an offense “for which a sentence of imprisonment in excess of 6 months is authorized,” N.J.S.A. 2C:l-4(a), is the only conviction that can be used for impeachment purposes. Put another way, the use of disorderly persons convictions, which “are not crimes,” to place a defendant at a “legal disadvantage” in a credibility calculus is not permitted. N.J.S.A. 2C:l-4(b) (emphasis added).
That standard is equally applicable where the issue is whether a defendant’s recent crimes can be considered to “bridge the gap” between his remote criminal convictions and the crime for which he is being tried. As we pointed out in Sands, “[i]f a person has been convicted of a series of crimes through the years, then conviction of the earliest crime, although committed many years before, as well as intervening convictions, should be admissible” for credibility purposes. State v. Sands, 76 N.J. 127, 145, 386 A.2d 378 (1978) (emphasis added). We knew the meaning of *447“crime” when we wrote those words.1 Thus, the use of disorderly-persons offenses to “bridge the gap” in this case was unauthorized, not only by the statute and the evidence rule, but also by our prior jurisprudence.
The trial judge apparently understood that prohibition. It was for that reason that he kept defendant’s disorderly persons convictions a secret from the jury, permitting those offenses to “bridge the gap” only in Ms own mind. The effect of that ruling was to permit the jury to consider defendant’s fourteen-year-old drug convictions, which otherwise would not have passed a remoteness test or a NJ.R.E. 403 analysis.
I farther disagree with the majority opinion insofar as it declared it to be within the court’s “discretion” to utilize disorderly persons offenses to render proximate otherwise remote criminal convictions. Because of that “discretion,” the opinion suggests that some deference is owed the trial judge. Not so. The question of whether the court has the power to consider disorderly persons convictions in a remoteness calculus, in light of the statute and the evidence rale, is a purely legal one. See Twp. of Holmdel v. N.J. Hwy. Auth., 190 N.J. 74, 86, 918 A.2d 603 (2007) (stating trial court’s statutory interpretation not entitled to deference and reviewed de novo); Manalapan Realty, L.P. v. Manalapan Twp. Comm., 140 N.J. 366, 378, 658 A.2d 1230 (1995) (citations omitted) (“A trial court’s interpretation of the law and the legal consequences that flow from established facts are not entitled to any special deference”). Because no discretion is involved, no deference is warranted.
*448The most problematic aspect of the Court’s ruling today is its effect on the search for truth. Because of the prejudicial consequences of a prior conviction on a jury’s determination, see State v. Stevens, 115 N.J. 289, 302, 558 A.2d 833 (1989),2 many defendants simply will not take the risk of testifying. The Court’s opinion today expands the credibility use of prior convictions and directly counters what has been the uniform approach of our ease law on that subject. Indeed, in recognition of the prejudicial effect of prior convictions on the truth-seeking function, we have consistently moved, before today, in the direction of cabining-off the use of such convictions. See Sands, supra, 76 N.J. at 142, 386 A.2d 378 (citation omitted) (rejecting mandatory admissibility of prior convictions because it “unquestionably discourages many defendants from taking the stand, and the fact-finding process will be enhanced to the extent that defendants are encouraged to and do testify! ]”); State v. Hamilton, 193 N.J. 255, 269, 937 A.2d 965 (2008) (holding trial courts have discretionary authority to “sanitize” prior conviction evidence “in any other circumstance[s] that pose[] a risk of undue prejudice to a defendant!]”); State v. Brunson, 132 N.J. 377, 391, 625 A.2d 1085 (1993) (requiring courts to “sanitize” prior conviction for same or similar offense by limiting impeachment evidence to degree of crime and date of offense).
Finally, I would refer this matter to the standing Committee on Rules of Evidence for a fresh look at Fed.R.Evid. 609 which, in my estimation, provides a more nuanced and fairer approach to impeachment by conviction. In particular, the Committee should study Fed.R.Evid. 609(b)(1), which provides a bright-line exclusion *449of convictions over ten years old unless the State bears the burden of proving, by specific facts, that the probative value of the conviction “substantially” outweighs its prejudicial effect. For me, such an approach best accommodates the truth seeking function.
For all those reasons, I have concluded that the trial judge’s use of defendant’s disorderly persons convictions to bridge the remoteness gap was error. That error left defendant with the Hobson’s choice of facing the improperly admitted remote convictions or remaining mute. Accordingly, I respectfully dissent.
For affirmance—Justices LaVECCHIA, HOENS, PATTERSON, and Judge WEFING (temporarily assigned)—4.
For reversal—Chief Justice RABNER and Justices LONG and ALBIN—3.

 Sands was decided under Title 2A, which provided: "For the purpose of affecting the credibility of any witness, his interest in the result of the action, proceeding or matter or his conviction of any crime may be shown by examination or otherwise, and his answers may be contradicted by other evidence.” NJ.S.A. 2A:81-12 (emphasis added). Offenses that constituted crimes were specifically codified in N.J.S.A. 2A:85-1 to 151-63. In contrast, "a person adjudicated a disorderly person shall be deemed to have been guilty of a petty offense and shall be punished by imprisonment ... for not more than 6 months....” NJ.S.A. 2A: 169-4.


 In Stevens, we noted "that other-crime evidence has a unique tendency to turn a jury against the defendant.” 115 N.J. at 302, 558 A.2d 833; see also State v. Brunson, 132 N.J. 377, 385-86, 625 A.2d 1085 (1993) (discussing scholarly works that assert prior-conviction evidence is highly prejudicial and carries risk that juries will consider that evidence as proof of guilt); State v. Cofield, 127 N.J. 328, 336, 605 A.2d 230 (1992) (noting inherent prejudice in other-crimes evidence that a jury may be influenced to return a guilty verdict because it considers defendant to be a criminal).